                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



        UNITED STATES OF AMERICA

                         v.                                CHANGE OF PLEA HEARING MINUTES

               MASON O. BEAUDRY                                         Case No. 19-CR-201


HONORABLE WILLIAM C. GRIESBACH presiding                                        Time Called: 11:37 am
Proceeding Held: January 30, 2020                                            Time Concluded: 11:53 am
Deputy Clerk: Lori                                                                     Tape: 013020

Appearances:

UNITED STATES OF AMERICA by:                           Daniel R. Humble
MASON O. BEAUDRY, in person and by:                    Krista A. Halla-Valdes
US PROBATION OFFICE by:                                Brian Koehler
INTERPRETER: None                                      ☐ Interpreter Sworn


☒ Defense counsel advises that defendant wishes to     ☒ Court advises defendant as to:
  enter a plea of guilty                                 ☒ Elements of the offense
☒ Plea agreement filed                                   ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with             ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation              ☐ Forfeiture provision
☒ Defendant sworn                                        ☒ Sentencing guidelines
☒ Defendant advised that false statements made           ☒ Right to a jury trial
  under oath may result in prosecution for perjury       ☐ Waiver of appeal rights
☒ Court questions defendant as to background,          ☒ Government provides factual basis as set forth in
  education, medical history, drug usage                 plea agreement


☒ GUILTY plea entered to Count(s) 1               ☒ Court finds Defendant’s plea to be knowing and
  of the ☒ indictment, ☐ superseding indictment,       voluntary and that a factual basis exists for the plea
  ☐ information                                        ☒ Defendant adjudged guilty
☒ CHARGE: 18:922(g)(1) and 924(a)(2) Possession of a firearm by felon
☒ PSR ordered                                     ☒ FPT and JT dates removed from court calendar
☒ Sentencing set for: April 27, 2020 at 1:30 pm

☐ Detention continued; or     ☒ Bond continued:    ☒ as previously set, or   ☐ as modified:




                Case 1:19-cr-00201-WCG Filed 01/30/20 Page 1 of 1 Document 10
